—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant was not present for a Sandoval conference held in chambers. Because the record establishes that defendant’s presence at the Sandoval conference would not" have been, superfluous, his conviction for criminal possession of a controlled substance in the third and fourth degrees must be reversed (see, People v Favor, 82 NY2d 254, rearg denied 83 NY2d 801; People v Dokes, 79 NY2d 656; People v Eady, 185 AD2d 678, lv denied 80 NY2d 929).
Defendant entered a plea of guilty to criminal possession of a weapon in the third degree with the understanding that the sentence would be concurrent with the sentence imposed upon his conviction for criminal possession of a controlled substance in the third and fourth degrees, which is reversed. Consequently, reversal of that conviction is also required (see, People v Fuggazzatto, 62 NY2d 862; People v Rice, 199 AD2d 1054, 1055). (Appeal from Judgment of Monroe County Court, Maloy, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.